Case 7:19-mj-01026 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

 

 

 

 

L
no 91 (R¢v s/on criminalr‘ g ' l ' USF`QWGSHW§?:|§D§M°?T§”?::
United States District C'ourt MAY »§2019
SOUTHERN 7 DISTR`ICT OF TEXAS DEI m § B[ag!§}£ mem

MCALLEN DIVISION

UNlTED STATES OF AMER|CA `

V- . . 7 CRIMINAL COMPLAINT
Bilder Estiver A|faro

Case Number: M-19-1026-M

\AE YOB: 1988 -
Guatemala ' `
(Nmnc and Addrcss of Defendonl)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about lLa_y 4. acts in Starr _ County, in

the Southern y District of ___I£XE§______
(Track Slalulo)y Language of Ojfense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; '

in violation of Title 8 United States Code, Section(s) l 1326 (Felony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the s
following facts: 4 `

Bilder Estiver Alfaro was encountered by Border Patrol Agents near Roma, Texas on May 4, 20_19. The investigating Agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 04, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excludcd from the United States on March 04, 2011 through Phoenix, Arizona. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. lAttorney General and/or the Secretary of

_ Homeland Security. On Novermber 13, 2009, the defendant was convicted Endangering-Abuse/Neglect/Sexual Act By Non-Caretacker
and was sentenced to eighty-six (86) days confinement.

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 5, 2019.

Submitted by reliable electronic means, sworn to and attested

Continued on the attached sheet and made a part of this complaint: |:\Yes |:\No
telephonlcally per Fed. R. Cr.P.4.1,_and probable cause found on: '

/s/cl;'»ri`sno she'ars ` _ .
Slgnature`ot Complaln'ant :`.‘ 4 ""

May 5, 2019 ` 4502 p'm' Clpriano Shears Senior Patrol Agent

Peter E. Onnsby ' , U.S. MaLs‘.tmte JLdge w g @MWQ'
Name and Tltle of Jud_l`cial Offlcer

 

 

Slgnature of Judlcla| Offlcer

